Title: 21st.
From: Adams, John Quincy
To: 


       I this morning requested of Mr. Parsons his opinion, whether it would be most advantageous for me to pursue, the professional study in those hours, when I should not attend at the office; or whether it would be best to devote those of my evenings, which I shall pass at my own lodgings, to other purposes, and a diversity of studies. He answered by observing, that I could not attend to any useful branch of Science, in which I should not find my account; he would rather advise me, to read a number of ethic writers: it was necessary for a person going into the profession of the law, to have principles strongly established; otherwise, however amiable, and however honest his disposition might be, yet the necessity he is under of defending indiscriminately, the good and the bad, the right, and the wrong would imperceptibly lead him into universal skepticism. He advised also Quinctilian, and the best writers upon Christianity; He himself, he said, was convinced of the truth of the Christian religion; he believed revelation, and it was his reason, that had been convinced, for he entered upon the world rather prejudiced against revelation.
       
       It stormed in the afternoon, I pass’d part of the evening at Mr. Parsons’s, and the remainder with Townsend at his lodgings.
      